Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Group I, claim(s) 1-10, 14-17 drawn to a vaccine composition comprising: (a) an immune enhancing nanoemulsion, wherein the nanoemulsion comprises an oil-in-water nanoemulsion or a dilution thereof; and (b) at least one chlamydia bacteria antigen, wherein the chlamydia bacteria antigen is whole chlamydia, an isolated chlamydia antigen, a recombinant chlamydia antigen, or a combination thereof, and wherein the chlamydia bacteria antigen is present within the nanoemulsion.

Group II, claim(s) 12-13, drawn to a  method for preparing a nanoemulsion chlamydia bacteria vaccine useful for the treatment or prevention of an chlamydia infection in a subject comprising: (a) synthesizing in a prokaryotic host one or more full length or immunogenic fragment chlamydia bacteria antigens utilizing recombinant DNA genetics vectors and constructs, wherein the chlamydia bacteria antigen is selected from the group consisting of major outer-membrane protein (MOMP), chlamydial outer-membrane complex (COMC), polymorphic outer-membrane proteins (POMPs or Pmps), the 60 and 75 kDa heat-shock proteins, the type-III secretory system structural proteins, exoglycolipid, Inc proteins, Cap1, CT111, CT242, CT687, CT823, and CT144; (b) isolating the one or more antigens or immunogenic fragments thereof from the prokaryotic host; and (c) formulating the one or more antigens with an oil-in-water nanoemulsion.

Group III, claim(s) 18, drawn to a method of treating a subject in need comprising administering to the subject a nanoemulsion chlamydia bacteria vaccine composition, wherein following administration the vaccine induces an immune response against .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising an immune enhancing nanoemulsion combined with one or more chlamydia bacteria antigens, wherein the nanoemulsion further comprises an oil-in-water nanoemulsion, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Baker et al US 2008/0181949 A1 cited in IDS.

Baker teaches a subunit vaccine composition comprising an immune enhancing nanoemulsion combined with one or more chlamydia bacteria antigens (Abstract - "the present invention provides nanoemulsion vaccines comprising a nanoemulsion and an inactivated pathogen or protein derived from the pathogen...methods and compositions for the use of nanoemulsion compounds as mucosal adjuvants to induce immunity against environmental pathogens"; para [0014] - "the immunogen is selected from the group consisting of virus, bacteria, fungus and pathogen products derived from the virus, bacteria...variety of bacterial immunogens are contemplated including, but not limited to...Chlamydia psittaci"), wherein the nanoemulsion further comprises an oil-in-water nanoemulsion or a dilution thereof and isolated viral antigens preferentially comprised .


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645